Exhibit 10.113

 

 

CONSENT TO AMENDMENT

 

THIS CONSENT TO AMENDMENT is made and entered into as of the 25th day of March,
2003, by and between THERMOVIEW INDUSTRIES, INC., a Delaware corporation
(“ThermoView”) and                                       (“Holder”).

 

PRELIMINARY STATEMENTS

 

ThermoView has previously issued, or will cause to be issued, to Holder shares
of ThermoView 12% Cumulative Series E Preferred Stock with a stated value of
$5.00 (the “Preferred Stock”) in lieu of cash Earn-out Payments.  The Holder has
previously provided to ThermoView an oral agreement to provide a written consent
to ThermoView to cause the filing with the Delaware Secretary of State of an
amendment to the Certificate of Designation of the Preferred Stock, attached
hereto as Exhibit A and incorporated herein by reference (the “Certificate”).

 

NOW, THEREFORE, in consideration of these preliminary statements and the mutual
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

 

3.             Consent to Amendment. Holder consents to the amendment to the
Certificate of Designation of the Preferred Stock, attached hereto as Exhibit A
and incorporated herein by reference (the “Certificate”).

 

4.             Miscellaneous.

 

(a)           Entire Agreement.  This Consent to Amendment embodies the entire
agreement and understanding between the parties hereto with respect to the
payment of Preferred Stock dividends and supersedes all prior oral or written
agreements and understandings relating to same.  No statement, representation,
warranty, covenant or agreement of any kind not expressly set forth in this
Consent to Amendment shall affect, or be used to interpret, change or restrict,
the express terms and provisions of this Consent to Amendment.

 

(b)           Modifications and Amendments.  The terms and provisions of this
Consent to Amendment may be modified or amended only by written agreement
executed by all parties hereto.

 

(c)           Benefit.  This Consent to Amendment shall be binding on the
parties hereto and shall inure to the benefit of the parties hereto and the
respective successors and permitted assigns of each party hereto.  Nothing in
this Consent to Amendment shall be construed to create any rights or obligations
except among the parties hereto, and no person or entity shall be regarded as a
third-party beneficiary of this Consent to Amendment.

 

(d)           Governing Law.  This Consent to Amendment and the rights and
obligations of the parties hereunder shall be construed in accordance with and
governed by the law of the Commonwealth of Kentucky, without giving effect to
the conflict of law principles thereof.

 

--------------------------------------------------------------------------------


 

(e)           Severability.  In the event that any court of competent
jurisdiction shall determine that any provision, or any portion thereof,
contained in this Consent to Amendment shall be unreasonable or unenforceable in
any respect, then such provision shall be deemed limited to the extent that such
court deems it reasonable and enforceable, and as so limited shall remain in
full force and effect.  In the event that such court shall deem any such
provision, or portion thereof, wholly unenforceable, the remaining provisions of
this Consent to Amendment shall nevertheless remain in full force and effect.

 

(f)            Headings and Captions.  The headings and captions of the various
subdivisions of this Consent to Amendment are for convenience of reference only
and shall in no way modify, or affect the meaning or construction of any of the
terms or provisions hereof.

 

(g)           Counterparts.  This Consent to Amendment may be executed in one or
more counterparts, and by different parties hereto on separate counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

IN WITNESS WHEREOF, ThermoView has caused this Consent to Amendment to be
executed by its duly authorized officer and Holder has executed this Consent to
Amendment all as of the date first above written.

 

 

THERMOVIEW INDUSTRIES, INC.

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

Holder

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SECOND AMENDED CERTIFICATE OF DESIGNATION

OF

CUMULATIVE PREFERRED STOCK, SERIES E

OF

THERMOVIEW INDUSTRIES, INC.

 

 

Pursuant to Section 151 of the

General Corporation Law of the State of Delaware

 

 

ThermoView Industries, Inc., a Delaware corporation (the “Company”) certifies
that pursuant to the authority contained in Section 4.2 of Article IV of its
Restated Certificate of Incorporation, as amended, and in accordance with the
provisions of Section 151 of the General Corporation Law of the State of
Delaware, the Board of Directors of the Company, by unanimous written consent in
lieu of a meeting on March     , 2003, duly approved and adopted the following
amendment to the Certificate of Designation of 12% Series E Cumulative Preferred
Stock  (the “Certificate of Designation”) and with the written consent of all
existing holders of the 12% Series E Cumulative Preferred Stock:

 

A.           Section 2 of the Certificate of Designation is hereby replaced in
its entirety with the following:

 

(2)           Dividends.

 

(a)           Holders of shares of Series E Preferred Stock will be entitled to
receive, when, as and if declared by the Board of Directors of the Company, out
of funds of the Company legally available for payment, subject to the prior and
superior rights of Senior Stock, but pari passu with Parity Stock, and in
preference to Junior Stock, cumulative dividends at the rate per annum of $0.60
per share of Series E Preferred Stock. Dividends on the Series E Preferred Stock
will be payable quarterly in arrears on the last calendar day of April, July,
October and January of each year, commencing July 31, 2004, representing
dividends due for the quarter ending June 30, 2004 (and in the case of any
accumulated and unpaid dividends not paid on the corresponding dividend payment
date, at such additional times and for such interim periods, if any, as
determined by the Board of Directors). Dividends will accrue from the effective
date of the earlier of: 1) the original issuance of the Series E Preferred
Stock, or 2) the original issuance of ThermoView 12% Cumulative Series D
Preferred Stock that is cancelled and replaced with Series E Preferred Stock.
Dividends which accrue from the period beginning from the earlier of either the
date of original issuance of Series E Preferred Stock, or the original issuance
date of ThermoView 12% Cumulative Series D preferred stock that is cancelled and
replaced with Series E preferred Stock, of the Series E Preferred Stock and
ending March 31, 2004 shall be paid by the issuance of an equivalent amount of
Series E Preferred Stock. Provided, however, that in the event that funds are
legally available for payment, and the Company, following distribution of such
cash dividends, shall remain in compliance with sections 4.I.[1] and 4.I.[2] of
that certain Eighth Amendment to Loan Agreement dated March 22, 2001, by and
between GE Capital Equity Investments, Inc., et al. and the Company, the Company
shall pay cash dividends from the period commencing January 1, 2003

 

3

--------------------------------------------------------------------------------


 

and ending March 31, 2004. Each such dividend will be payable to holders of
record as they appear on the stock records of the Company at the close of
business on such record dates, not more than 60 days nor less than 10 days
preceding the payment dates thereof, as shall be fixed by the Board of Directors
of the Company. Dividends will be cumulative from such date, whether or not in
any dividend period or periods there shall be funds of the Company legally
available for the payment of such dividends. Accrued dividends earn interest to
the fullest extent allowed by applicable law. Each such dividend will be payable
to holders of record as they appear on the stock records of the Company at the
close of business on such record dates, not more than 60 days nor less than 10
days preceding the payment dates thereof, as shall be fixed by the Board of
Directors of the Company. Dividends payable on the Series E Preferred Stock for
any period greater or less than a full dividend period will be computed on the
basis of actual days.  Dividends payable on the Series E Preferred Stock for
each full dividend period will be computed by dividing the annual dividend rate
by four.

 

(b)           Except as provided in the next sentence, no dividend will be
declared or paid on any Parity Stock unless full cumulative dividends have been
declared and paid or are contemporaneously declared and funds sufficient for
payment set aside on the Series E Preferred Stock for all prior dividend
periods.  If accrued dividends on the Series E Preferred Stock for all prior
periods have not been paid in full, then any dividends declared on the Series E
Preferred Stock for any dividend period and on any Parity Stock will be declared
ratably in proportion to accumulated and unpaid dividends on the Series E
Preferred Stock and such Parity Stock.

 

(c)           So long as the shares of the Series E Preferred Stock shall be
outstanding, unless (i) full cumulative dividends shall have been paid or
declared and set apart for payment on all outstanding shares of the Series E
Preferred Stock and any Parity Stock, (ii) sufficient funds have been paid or
set apart for the payment of the dividend for the current dividend period with
respect to the Series E Preferred Stock and any Parity Stock and (iii) the
Company is not in default or in arrears with respect to the mandatory or
optional redemption or mandatory repurchase or other mandatory retirement of, or
with respect to any sinking or other analogous fund for, the Series E Preferred
Stock or any Parity Stock, the Company may not declare any dividends on any
Junior Stock, or make any payment on account of, or set apart money for, the
purchase, redemption or other retirement of, or for a sinking or other analogous
fund for, any shares of Junior Stock or make any distribution in respect
thereof, whether in cash or property or in obligations or stock of the Company,
other than (x) Junior Stock which is neither convertible into, nor exchangeable
or exercisable for, any securities of the Company other than Junior Stock, or
(y) Common Stock acquired in connection with the cashless exercise of options
under employee incentive or benefit plans of the Company or any subsidiary or
any other redemption or purchase or other acquisition of Common Stock made in
the ordinary course of business, which has been approved by the Board of
Directors of the Company, for the purpose of any employee incentive or benefit
plan of the Company.  The limitations in this paragraph do not restrict the
Company’s ability to take the actions in this paragraph with respect to any
Parity Stock.  As used in this subparagraph (c), the term “dividend” with
respect to Junior Stock does not include dividends payable solely in shares of
Junior Stock on Junior Stock, or in options, warrants or rights to holders of
Junior Stock to subscribe for or purchase any Junior Stock.

 

4

--------------------------------------------------------------------------------


 

B.             Other than as amended hereby, the Certificate of Designation for
the Series E Preferred Stock remains in full force and effect.

 

IN WITNESS WHEREOF ThermoView Industries, Inc. has caused this Certificate to be
signed by its President on this        day of March 2003.

 

 

 

 

 

Name:  Charles L. Smith

 

Title:        President

 

5

--------------------------------------------------------------------------------